             Case 20-50622-BLS     Doc 1    Filed 06/08/20   Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT

                        FOR THE DISTRICT OF DELAWARE


In Re:                                       :
                                             :
 YOLANDA D JAMES                             : Case No. 19-12571
                                             :
       Debtor                                :

YOLANDA D JAMES                              :
                                             :
       Plaintiff                             :
                                             :
v.                                           : Adv. Pro. No.
                                             :
DELAWARE STATE HOUSING AUTHORITY             :
                                             :
       Defendant                             :

     COMPLAINT TO AVOID THIRD MORTGAGE LIEN HELD BY DELAWARE STATE
                           HOUSING AUTHORITY

       COMES NOW, the Plaintiff, Yolanda D. James, (hereinafter "Debtor")
by and through her undersigned counsel, Vivian A. Houghton, Esquire, and
request that this Honorable Court hear the Complaint to Void the Third

Mortgage    held   by   Delaware    State     Housing    Authority     (hereinafter
“Defendant”) based on the following:
                                   JURISDICTION

       1.   The Court has jurisdiction of this Complaint pursuant to 28
            U.S.C. Section 1334(b).

       2.   This Complaint is a contested matter under Rule 9014 of the

            Federal Rule of Bankruptcy Procedure and is a core matter
            properly heard by this Court pursuant to 28 U.S.C. Section

            157(b)(2)(K).

       3.   Venue of this Complaint is proper in the Court pursuant to 28
            U.S.C Section 1409(a).
                                   BACKGROUND

       4.   The Debtor filed a Chapter 13 Bankruptcy Petition on December
      Case 20-50622-BLS          Doc 1    Filed 06/08/20       Page 2 of 3



      2, 2019.

5.    Debtor is the owner of real property located at 1916 North
      West Street, Wilmington DE 19802 (hereinafter “Property”).

6.    There      exist   three    mortgages       on    the    Property.         The   first

      mortgage is held by James B. Nutter & Company. The second

      mortgage is also held by James B. Nutter & Company. The third

      mortgage is held by the Defendant, Delaware State Housing
      Authority.

7.    The first mortgage held by James B. Nutter & Company at the

      time of the filing of the Chapter 13 Bankruptcy Petition had

      a balance of eighty four thousand seven hundred ninety-two

      dollars      and   sixty-one       cents    ($84,792.61).           Said    lien    is
      recorded in the Recorder of Deeds in and for New Castle
      County in Mortgage Instrument Number 20090225-0010348.

8.    The second mortgage, also held by James B. Nutter & Company,
      at   the    time   of    the   filing      of    the    Chapter     13     Bankruptcy

      Petition had a balance of thirty three thousand six hundred

      eighty-three dollars and three cents ($33,683.03). Said lien
      is recorded in the Recorder of Deeds in and for New Castle
      County in Mortgage Instrument Number 20140519-0020524.

9.    The third mortgage held by Defendant at the time of the
      filing of the Chapter 13 Bankruptcy Petition had a balance of

      thirty thousand dollars ($30,000.00). Said lien is recorded

      in the Recorder of Deeds in and for New Castle County in

      Mortgage Instrument Number 20180611-0027594.


                                  VOIDANCE OF MORTGAGE

10.   The value of the Property listed above at the time of the
      filing     of   the     Chapter    13   Petition        was   one    hundred       nine
           Case 20-50622-BLS       Doc 1      Filed 06/08/20    Page 3 of 3



           thousand dollars ($109,000.00).

     11.   The third mortgage held by Delaware State Housing Authority
           is therefore an unsecured debt because there is no equity

           remaining in the Property.

     12.   The Confirmed Chapter 13 Plan filed with the Court stated

           that   the   third   mortgage      would be stripped. There was no

           objection to the confirmation of the Chapter 13 Plan by the
           Defendant.

     13.   According to the Third, Fifth and Ninth Circuit Bankruptcy

           Appellate Panel, a junior lien can be modified where the

           debtor’s     property   has   no     value   to     which   it   can   attach.

           Delaware State Housing Authority has an unsecured lien and
           the anti-Modification clause of Section 1322(b)(2) does not
           apply.



     WHEREFORE, Debtor respectfully requests that the third mortgage

held by Delaware State Housing Authority                be stripped off from the

Property and be crammed down to zero dollars, and the lien on the
Property located at 1916 North West Street, Wilmington DE 19802 be
marked void or satisfied at the Recorder of Deeds.




Date: June 8, 2020                              /s/ Vivian A Houghton, Esquire
                                                Vivian A Houghton, Esquire
                                                800 N West Street, 1st Floor
                                                Wilmington, DE 19801
                                               (302) 658-0518
                                                Attorney for Debtor
